Citation Nr: 0816836	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-35 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her children




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to June 
1967.  The veteran passed away on March [redacted], 2004; at the time 
of his death, he was not in receipt of VA compensation 
benefits.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In March 2008, a hearing on appeal was held before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing has been produced 
and has been included in the claims folder for review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died in March 2004; the Certificate of Death 
listed the cause of the veteran death to be a gunshot wound 
to the head.  

3.  At the time of death, the veteran was not in receipt of 
VA compensation benefits.  He was not service-connected for 
any disabilities, diseases, or conditions that might have 
been related to or caused by his military service, to include 
being due to in-service radiation exposure.  

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or showing that 
the veteran had a disability that should have been service-
connected has not been presented.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an October 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate her claim and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussion in the original rating decision and the 
statement of the case (SOC) along with the supplemental 
statements of the case (SSOCs).  In each instance, the VA has 
discussed what the appellant needed to present in the form of 
evidence that would allow for her to succeed with her appeal.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran has been 
treated, and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed herself to this opportunity and 
did provide testimony before the undersigned Veterans Law 
Judge.  During the hearing, the appellant told about the 
veteran's complaints and about the veteran being diagnosed 
with amyotrophic lateral sclerosis (ALS).  She further told 
of the veteran's assignment as a bomb builder in the US Air 
Force, and about his purported exposure to radiation during 
the veteran's twenty years of active service.  Additionally, 
the appellant asserted that if the veteran had not been 
exposed to radiation while in service, he would not have 
developed ALS, which, in turn, led to the veteran's death by 
his own hand.  The appellant was given notice that the VA 
would help her obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant and her accredited 
representative have proffered documents and statements in 
support of the appellant's claim.  It seems clear that the VA 
has given the appellant every opportunity to express her 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing cause of death claims.  She has been advised of the 
evidence considered in connection with her appeal and what 
information VA and the appellant would provide.  She has been 
told what the VA would do to assist her with her claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, at 393 (1994).

The veteran was in the US Air Force and served for twenty 
years.  While in the Air Force, it appears that the veteran 
worked as a bomb builder and he may have been exposed to 
radiation when he participated in the construction of nuclear 
bombs.  The record reveals that the veteran retired from the 
service in 1967.  Approximately thirty-five (35) years after 
his retirement, the veteran submitted a claim for VA 
compensation benefits.  He had been recently diagnosed with 
ALS and he claimed that the symptoms produced by the 
disability were the result of his exposure to radiation while 
in the service.  The veteran did not present any definitive 
medical evidence linking his claimed disorders with his 
military service.  The RO reviewed the veteran's service 
records and the available medical records, and it 
subsequently denied the veteran's claim for entitlement to 
service connection.  The veteran was notified of the action 
and he appealed to the Board for review.  Unfortunately, the 
veteran passed away while his claim was pending.  

Following the veteran's death in March 2004, the appellant, 
the veteran's widow, submitted a claim for VA compensation 
benefits.  She admitted that the veteran had been diagnosed 
with ALS and that he had taken his own life.  However, she 
asserted that as a result of the veteran's radiation exposure 
in service, she averred that said exposure led to the 
development of ALS.  To support her claim, the appellant has 
submitted a number of articles and treatises that provide 
general information on ALS and the-higher-than-average 
incidents of ALS by military members.  She further proffered 
a statement from a health care provider that opined that the 
veteran's diagnosis of ALS led to the veteran's depression, 
which subsequently produced his suicide.  She further 
highlighted one of the veteran's medical treatment records 
which noted that the veteran's ALS possibly could have been 
caused by or the result of the veteran's exposure to 
radiation in service.  The appellant did not submit a 
doctor's statement that etiologically linked the veteran's 
ALS to service.  The appellant did not provide a medical 
opinion that positively linked the development of ALS with 
the veteran's exposure to radiation while building nuclear 
bombs.  

The RO reviewed the appellant's claim and the veteran's 
service medical records.  Subsequently, the RO denied the 
appellant's request and the appellant appealed to the Board.  
In her notice of disagreement, and then again when she 
provided testimony before the Veterans Law Judge, the 
appellant expanded upon her contentions, as noted above.  

Despite the testimony provided by the appellant and her 
children, the Board notes that none of the reports/records 
hints or insinuates that the veteran's death was related to 
or caused by his military service.  None of the documents 
supports the claims that even if service-connection had been 
granted for ALS that the veteran died because of said ALS.  
Additionally, the appellant has not provided an opinion from 
a VA or private physician insinuating that the veteran's 
death was related to his military service or to a possibly 
service-connected disorder.

Despite the assertions made by the appellant, and commented 
thereon by her accredited service representative, the RO has 
denied the appellant's claim.  The RO has denied entitlement 
to service connection for the cause of the veteran's death 
because the medical evidence did not show that the veteran 
passed away due to or the result of a service-connected 
disorder.  

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2007).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2007).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2007).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2007).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2007); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The facts of this claim indicate two things:  First that the 
patient had been diagnosed with ALS.  Additionally, it 
appears that while the veteran was in service, he may have 
worked at a facility that constructed nuclear bombs.  Yet, 
the veteran did not receive treatment for any type of 
radiation sickness while he was in service.  Moreover, he did 
not receive any type of medical treatment for any recognized 
radiation-caused disabilities, disorders, and conditions 
after the veteran retired from the US Air Force.  
Additionally, none of the veteran's medical records, from the 
time he was diagnosed with ALS until his death, conclusively, 
and without reservation, link the veteran's ALS with his 
military service or any incidents therein.  Moreover, there 
is no indication from the veteran's service medical records 
that he was exhibiting symptoms or manifestations of any type 
of radiation sickness that may have led to the development of 
ALS.  The veteran's certificate of death does not list any 
type of condition that the veteran received treatment 
therefor while he was in service as causing, or contributing 
to, the veteran's death in March 2004.  That same death 
certificate also does not list ALS as causing, or 
contributing to, the veteran's death.  

Notwithstanding the lack of supporting medical evidence, the 
appellant has continued to assert that the veteran's ALS was 
etiologically related to the veteran's possible exposure to 
radiation while he was in service.  To support her 
assertions, she has proffered a number of excerpts from 
medical treatises and papers that discuss ALS and veterans.  
Yet, while it is true that the appellant has proffered 
reprints of articles and treatises that discuss the 
relationship between ALS and veterans, none of the authors 
has examined the veteran before his death.  None of the 
authorities reviewed the veteran's medical records.  Hence, 
to assume, as the appellant and her accredited representative 
have requested, that a relationship existed is not supported 
by the record.

The Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the 
BVA, . . . to assess the credibility and weight to be given 
to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In applying the above to the appellant's claim, it is not 
enough that the appellant has provided treatises reportedly 
proving the appellant's assertions.  Those reports are not 
based on the veteran's own medical history and record.  They 
do not mention the veteran nor do they mirror the veteran's 
physical history.  Hence, it is the conclusion of the Board 
that they are not definitive, they do not have a factual 
predicate in the record, and thus they are deemed to be of 
limited probative weight.  

In support of her appeal, the appellant has written that the 
veteran's death was somehow related to his military service 
or the symptoms produced by his purported exposure to 
radiation.  This evidence is considered lay evidence, and it 
is certainly deemed credible.  38 C.F.R. § 3.159(a)(2) 
(2007).  She, however, has not shown, nor claimed, that she 
is qualified, through education, training or experience, to 
offer medical diagnoses, statements, or opinions.  Therefore, 
her opinion, while offered in good faith, cannot be 
considered competent medical evidence and, as such, it is 
insufficient for purposes of establishing nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2007); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Despite 
the appellant's contentions, medical evidence showing that 
the veteran's death was caused by or related to his service 
has not been presented.  Therefore, it is the conclusion of 
the Board that the preponderance of the evidence is against 
the appellant's claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


